      Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 1 of 8 PageID #: 116


                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


ASHLEY EARY,

                               Plaintiff,

v.                                                     CIVIL ACTION NO. 2:21-cv-00104

ANDERSON EQUIPMENT COMPANY, et al.,

                               Defendants.



                         MEMORANDUM OPINION AND ORDER


          Plaintiff Ashley Eary (“Plaintiff”) brings this action against her former employer,

Defendant Anderson Equipment Company (“AEC”), and its president, Judy Anderson

(“Anderson”) (collectively, “Defendants”). (ECF No. 1-2 at 5–14.) Before this Court are

Anderson’s motion to dismiss (ECF No. 4) and AEC’s partial motion to dismiss (ECF No.

6).    For the reasons stated more fully herein, Anderson’s motion (ECF No. 4) is

GRANTED, and AEC’s motion (ECF No. 6) is DENIED.

                                       I.    BACKGROUND

          Plaintiff alleges that she began working for AEC on approximately May 14, 2018,

and completed a ninety-day probationary period on approximately August 12, 2018.

(ECF No. 1-2 at 6.) According to Plaintiff, shortly after she completed her probationary

period, on August 27, 2018, she “reported to work and was experiencing severe pain in

her lower abdomen,” so “she left work at lunchtime” and presented to an urgent care

clinic.    (Id.)    She alleges that imaging revealed “a large, solid mass attached to the

outside of her uterus,” and a gynecologist scheduled a surgical procedure to remove the

mass for September 11, 2018. (Id.) She further alleges that the gynecologist “granted
    Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 2 of 8 PageID #: 117


[her] medical permission to be off work for two weeks” leading up to her surgery and

recommended a six-week recovery period, “which would have expired on or around

October 23, 2018.” (Id. at 6–7.)

       Plaintiff avers that on September 4, 2018, approximately one week before her

scheduled surgery, Anderson contacted her and requested that her physician provide

documentation about her condition and her expected return to work by September 7,

2018. (Id. at 7.) She alleges that Anderson contacted her again on September 7, 2018,

and informed her that AEC was unable to accommodate the projected eight-to-ten-week

absence recommended by the gynecologist but would “grant [Plaintiff] an unpaid Leave

of Absence through September 28, 2018.”           (Id. (emphasis deleted).)    According to

Plaintiff, Anderson also directed her to obtain “a letter stating [her] prognosis and

estimated return to work date” from her gynecologist at her follow-up appointment on

September 27, 2018, and reminded her that she would be responsible for reimbursing

AEC “for the share of the group health plan and insurance premiums paid on [her]

behalf.” (Id. at 8 (emphasis deleted).)

       Plaintiff alleges that despite her gynecologist’s statement prior to her surgery that

she would not be released to work until after October 23, 2018, Anderson contacted her

on September 28, 2018—the final day of her unpaid leave of absence—and stated that in

granting Plaintiff the leave of absence, she “hoped that [Plaintiff] would be released to full

duty” at its conclusion. (Id. at 8–9 (emphasis deleted).) Plaintiff avers that Anderson

told her that AEC could not accommodate her “required restrictions” and terminated her

employment at AEC “effective immediately.” (Id. at 9 (emphasis deleted).) According

to Plaintiff, “Defendants had no intention of keeping [her] employed, but merely used the




                                              2
    Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 3 of 8 PageID #: 118


foregoing correspondence [sent by Anderson] as a pre-text [sic] for her termination.”

(Id.)

          Plaintiff brings disability discrimination claims pursuant to the West Virginia

Human Rights Act (“WVHRA”), W. Va. Code § 5-11-1, et seq., and intentional infliction of

emotional distress claims against both Defendants.                    (Id. at 9–13.)        She seeks

“Compensatory and Punitive damages for emotional distress and mental suffering,” those

damages expressly permitted by the WVHRA, lost wages, attorney’s fees, and pre- and

post-judgment interest. (Id. at 13.)

          Defendants filed their motions to dismiss on February 22, 2021. (ECF Nos. 4, 6.)

Plaintiff timely responded to AEC’s partial motion to dismiss on April 15, 2021 (ECF No.

20), and AEC timely replied (ECF No. 21). 1 To date, Plaintiff has not filed a response to

Anderson’s motion to dismiss. Defendants’ motions are ready for resolution.

                                           II.      ANALYSIS

    A. Anderson’s Motion to Dismiss (ECF No. 4)

          Anderson moves to dismiss Plaintiff’s claims against her because, among other

reasons, Plaintiff has not, to date, served her with the summons and complaint in this

action.     (ECF No. 4.) This Court may, pursuant to Federal Rule of Civil Procedure

12(b)(5), “dismiss a complaint that has not been served on a defendant in the manner

prescribed by [Federal Rule of Civil Procedure 4].” Smith v. W. Va. Reg’l Jail & Corr.

Facility Auth., No. 3:15-cv-03387, 2016 WL 696606, at *2 (S.D.W. Va. Jan. 26, 2016),

adopted by 2016 WL 707458 (S.D.W. Va. Feb. 19, 2016). 2 “The plaintiff bears the burden



1 By Order dated April 5, 2021, Plaintiff’s deadline to respond to Defendants’ motions was extended until
April 15, 2021, and Defendants’ time to reply was extended until April 26, 2021. (ECF No. 17.)
2 It does not appear that Plaintiff attempted to serve the summons and complaint on Anderson prior to
removal, but “[s]tate law governs whether service of process is properly effected if attempted prior to
removal.” McCoy v. Norfolk S. Ry. Co., 858 F. Supp. 2d 639, 651 (S.D.W. Va. 2012).
                                                   3
    Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 4 of 8 PageID #: 119


of proving adequate service once a [Rule 12(b)(5)] motion to dismiss for insufficient

service of process has been filed . . . .” Scott v. Md. State Dep’t of Labor, 673 F. App’x

299, 304 (4th Cir. 2016) (per curiam) (citing Dickerson v. Napolitano, 604 F.3d 732, 752

(2d Cir. 2010)).

       Plaintiff has not satisfied her burden in this case. There is no evidence presently

before this Court that Plaintiff at all endeavored to serve Anderson with the summons and

complaint, and she has not explained why she failed to do so, nor has she requested

additional time to effect service. Although Plaintiff was ordered to respond to both

Defendants’ motions to dismiss on or before April 15, 2021 (ECF No. 17), she timely

responded only to AEC’s partial motion to dismiss (ECF No. 20). To date, she has not

filed any response to Anderson’s motion to dismiss.         When a party is given an

opportunity to respond to a motion to dismiss but fails to do so, this Court may proceed

“to rule on the [opposing party’s] motion and dismiss [the] suit on the uncontroverted

bases asserted therein.” Pueschel v. United States, 369 F.3d 345, 354 (4th Cir. 2004).

       Coupled with her failure to timely effect service of the summons and complaint on

Anderson, Plaintiff’s failure to respond to Anderson’s motion to dismiss strongly suggests

that she does not intend to pursue her claims against Anderson. See Blankenship v.

Necco, LLC, No. 2:16-cv-12082, 2018 WL 3581092, at *9 (S.D.W. Va. July 25, 2018) (“The

failure to respond to arguments raised in a motion . . . can indicate that the non-moving

party concedes the point or abandons the claim.”); Ferdinand-Davenport v. Children’s

Guild, 742 F. Supp. 2d 772, 776 (D. Md. 2010) (“By her failure to respond to this

argument, the plaintiff abandons any discriminatory discharge claim.”). Accordingly,

Anderson’s motion to dismiss (ECF No. 4) is GRANTED. In re Ethicon, Inc. Pelvic

Repair Sys. Prods. Liab. Litig., No. 2:13-cv-12719, 2017 WL 6345880, at *1 (S.D.W. Va.

                                            4
    Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 5 of 8 PageID #: 120


Dec. 11, 2017) (dismissing action pursuant to Rule 12(b)(5) because plaintiff did not effect

service of complaint or respond to defendants’ motion to dismiss).

   B. AEC’s Partial Motion to Dismiss (ECF No. 6)

       AEC moves to dismiss Plaintiff’s WVHRA disability discrimination claim against it

because she is not a “qualified person with a disability” able to bring a claim under that

statute. (ECF No. 6.) To withstand a motion to dismiss made pursuant to Federal Rule

of Civil Procedure 12(b)(6), a complaint must plead enough facts “to state a claim to relief

that is plausible on its face.” Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208

(4th Cir. 2017) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678.   Stated another way, the factual allegations in the complaint “must be

sufficient ‘to raise a right to relief above the speculative level.’”    Woods v. City of

Greensboro, 855 F.3d 639, 647 (4th Cir. 2017) (quoting Twombly, 550 U.S. at 555). A

complaint that alleges enough facts “to satisfy the elements of a cause of action created by

[the relevant] statute” will survive a motion to dismiss. Id. at 648 (quoting McCleary-

Evans, 780 F.3d at 585).

       Plaintiff alleges that Defendants violated the WVHRA by failing to reasonably

accommodate the restrictions necessitated by her surgery by assigning her to “solely

clerical tasks” while she recovered. (ECF No. 1-2 at 9–11.) In order to state a WVHRA

claim for breach of the employer’s duty of reasonable accommodation, the plaintiff must

allege, among other elements that do not appear to be at issue in AEC’s motion, that she

“is a qualified person with a disability.” Syl. Pt. 7, Woods v. Jefferds Corp., 824 S.E.2d

539 (W. Va. 2019) (quoting Syl. Pt. 2, Skaggs v. Elk Run Coal Co., 479 S.E.2d 561 (1996)).

                                             5
   Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 6 of 8 PageID #: 121


A “qualified person with a disability” “is one who is able and competent, with reasonable

accommodation, to perform the essential functions of the job in question.” Syl. Pt. 6,

Woods, 824 S.E.2d. 539 (quoting Syl. Pt. 1, Coffman v. Bd. of Regents, 386 S.E.2d 1 (W.

Va. 1988), overruled on other grounds by Skaggs, 479 S.E.2d. 561).

      AEC, citing Kitchen v. Summers Continuous Care Ctr., LLC, 552 F. Supp. 2d 589

(S.D.W. Va. 2008), argues that Plaintiff did not meet this standard at the time of her

termination because she alleges that her physician had not released her to perform any

work—including the clerical duties she identifies in her complaint—until October 23,

2018. (ECF No. 7 at 3–4; ECF No. 21 at 2.) The plaintiff in Kitchen brought disability

discrimination claims pursuant to both the WVHRA and the federal Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., and the Kitchen court addressed them

concurrently. See 552 F. Supp. at 592 n.5. In stating that “It is well-settled that an

individual who has not been released to work by his or her doctor is not a ‘qualified

individual with a disability,’” the Kitchen court referenced several federal cases

interpreting the ADA’s “qualified individual with a disability” requirement. Id. at 594.

      But according to the West Virginia Supreme Court of Appeals, the WVHRA

“represents an independent approach to the law of disability discrimination that is not

mechanically tied to federal disability discrimination jurisprudence.”       Stone v. St.

Joseph’s Hosp. of Parkersburg, 538 S.E.2d 389, 404 (W. Va. 2000). Key here, “[a]

qualified disabled person who is protected by the [WVHRA] . . . includes a person who

has a disability and is temporarily unable to perform the requirements of [her] job due to

[her] disability, with or without accommodation.” Syl. Pt. 3, Haynes v. Rhone-Poulenc,

Inc., 521 S.E.2d 331 (W. Va. 1999). This would appear to foreclose AEC’s argument that




                                            6
    Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 7 of 8 PageID #: 122


Plaintiff cannot be a “qualified individual with a disability” because she alleges that her

physician did not release her to return to work until October 23, 2018.

       AEC’s assertion instead seems to relate to another element of Plaintiff’s WVHRA

disability discrimination claim: whether “a reasonable accommodation existed that met

the plaintiff’s needs.” Syl. Pt. 7, Woods, 824 S.E.2d 539 (quoting Syl. Pt. 2, Skaggs, 479

S.E.2d 561). When disability renders a person temporarily unable to work, the WVHRA

may require an employer to offer a leave of absence as a reasonable accommodation “for

the purpose of recovery from or improvement of the disabling condition that gives rise to

a temporary inability to perform the requirements of his or her job.” Syl. Pt. 4, Haynes,

521 S.E.2d 331. In her brief in opposition to AEC’s motion to dismiss, Plaintiff implies

that Defendants should have offered her a temporary leave of absence as a reasonable

accommodation. (ECF No. 20 at 3–6.) AEC argues that the only suggested reasonable

accommodation set forth in Plaintiff’s complaint is the adjustment to clerical work, and

she alleges that her physician did not release her to perform any work at all until October

23, 2018. (ECF No. 21 at 2.)

       AEC is correct that Plaintiff’s WVHRA claim specifically alleges only that “a

reasonable accommodation existed in that the Plaintiff could have been assigned solely

clerical tasks.”   (ECF No. 1-2 at 10.)      But it also incorporates “[t]he preceding

paragraphs” of the complaint, which aver “that instead of allowing the Plaintiff to return

to work in the latter part of October (a mere one month later and in accordance with her

physician’s directives),” Anderson “unilaterally only g[a]ve the Plaintiff until September

28, 2018 to return to work instead” and “Notwithstanding that she only needed an

additional month of recovery time, it is readily apparent that the Defendants had no

intention of keeping Plaintiff employed, but merely used the foregoing correspondence as

                                            7
   Case 2:21-cv-00104 Document 22 Filed 05/12/21 Page 8 of 8 PageID #: 123


a pre-text [sic] for her termination.” (Id. at 8–9.) Therefore, Plaintiff does allege—

although somewhat indirectly—that Defendants could have accommodated her medical

condition by offering her a leave of absence until her physician authorized her to return

to work on October 23, 2018. These allegations are sufficient at the motion-to-dismiss

stage to establish that a reasonable accommodation existed.      As such, AEC’s partial

motion to dismiss (ECF No. 6) is DENIED.

                                   III.   CONCLUSION

      For the foregoing reasons, Anderson’s motion to dismiss (ECF No. 4) is

GRANTED, and Plaintiff’s claims against her are DISMISSED. AEC’s partial motion

to dismiss (ECF No. 6) is DENIED.

      IT IS SO ORDERED.

      The Clerk is DIRECTED to send a copy of this Order to counsel of record and to

any unrepresented party.

                                          ENTER:      May 12, 2021




                                           8
